Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Amendment and Remarks filed 4 February 2021. Claims 1-22 remain pending and presently under consideration in this application. 
Response to Amendment
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 9 and 10 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 12 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to the same. 
The rejection of claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 13 of the previous office action on the merits, is hereby withdrawn in view of applicants’ amendments to claim 1. 
Applicants’ arguments with respect to the rejection of claims 1 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 8 and 11 of the previous office action on the merits, have been fully considered but are not persuasive. 
Upon further consideration and an updated search, the previously indicated allowability of the claims is hereby withdrawn. The new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-22 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites 
    PNG
    media_image1.png
    251
    636
    media_image1.png
    Greyscale
; the scope of the protection sought is not clear, since claim 1 also recites that the claimed liquid-
    PNG
    media_image2.png
    230
    680
    media_image2.png
    Greyscale
. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 (amended) recites the broad recitation at least one compound of formula STA, and the claim also recites at least one compound of formula STA-1, which is the narrower statement of the range/limitation. . The claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Please refer to paragraph 21 for additional comments regarding applicants’ arguments..
Also, amended claim 1 fails to particularly point out and distinctly claim the definition of “n” in the newly added compound of formula STA-1. Applicants’ neglected to address this issue in the response filed 4 February 2021.

Claim 6 is rejected as being vague and indefinite when it recites “which further comprises one or more compounds selected from the group of formulae VI to IX” emphasis added); the scope of the protection sought is not clear in light of the recitation in the base independent claim 1: 
    PNG
    media_image3.png
    197
    682
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    130
    683
    media_image4.png
    Greyscale
. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 (amended) recites the broad recitation at least one compound of formula IX, and claim 6 recites at least one compound of formula IX-1/IX-2, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 6 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium. Please refer to paragraph 21 for additional comments regarding applicants’ arguments.

Claim 15 is rejected as being vague and indefinite when it recites “wherein one or more compounds of formula I are mixed with one or more additional mesogenic compounds” (emphasis added); the scope of the protection sought by “additional” is not clear since there is insufficient antecedent basis for a “mesogenic” compound in the liquid-crystalline medium of claim 1. Claim 15 fails to particularly point out and distinctly claim the contents of the liquid-crystalline medium.

Claim 16 is rejected as being vague and indefinite when it recites “wherein the at least one stabilizer of formula STA is at least one stabilizer of formula STA-1” (emphasis added); the scope of the protection sought is not clear, especially since claim 1 recites 
    PNG
    media_image2.png
    230
    680
    media_image2.png
    Greyscale
,  and since the scope of the protection sought in claim 1 in and of itself is unclear in light of the broad/narrow limitation, as discussed in preceding paragraph 10. Claim 16 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.

Claim 17 is rejected as being vague and indefinite when it recites “wherein the at least one stabilizer of formula STA is at least one stabilizer of formula STA-1-1” (emphasis added); the scope of the protection sought is not clear, especially since claim 
    PNG
    media_image2.png
    230
    680
    media_image2.png
    Greyscale
, and since the scope of the protection sought in claim 1 in and of itself is unclear in light of the broad/narrow limitation, as discussed in preceding paragraph 10. Claim 17 fails to particularly point out and distinctly claim the contents of the claimed liquid-crystalline medium.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirschmann et al. (U.S. Patent Application Publication No. 2017/0362506). 
Hirschmann et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae: 
at least one compound inclusive of the compound of the present formula I as generally represented therein by 
    PNG
    media_image5.png
    139
    429
    media_image5.png
    Greyscale
[0001], and more specifically as represented therein by the compounds in Table A, beginning on page 45 through 46, 
at least one compound of the present formula CC-3-V 
    PNG
    media_image6.png
    73
    551
    media_image6.png
    Greyscale
,

    PNG
    media_image7.png
    197
    402
    media_image7.png
    Greyscale
 [0003], 
at least one compound inclusive of the compound of the present formula IX-1 as generally represented therein by 
    PNG
    media_image8.png
    353
    575
    media_image8.png
    Greyscale
(page 58),
at least one compound inclusive of the compound of the present formula IX-2 as generally represented therein by 
    PNG
    media_image9.png
    340
    631
    media_image9.png
    Greyscale
(page 51), as well as:
at least one compound inclusive of the compound of the present formulae IV, V, and VI to IX as generally represented therein by compounds in Table A, 
at least one compound inclusive of the compound of the present formulae III as  represented therein by 
    PNG
    media_image10.png
    123
    640
    media_image10.png
    Greyscale
 (page 57), 
at least one compound inclusive of the compound of the present formula CCVC-nV as generally represented therein by 
    PNG
    media_image11.png
    103
    630
    media_image11.png
    Greyscale
 (page 52).
The following Example M286 in Hirschmann et al. expressly illustrates a liquid crystal composition characterized by comprising the combination of claimed 
    PNG
    media_image12.png
    364
    452
    media_image12.png
    Greyscale
However, Hirschmann et al. does not specify the corresponding dielectric anisotropy of the aforementioned liquid crystal composition. Although Hirschmann et al. does not specify the dielectric anisotropy, since a composition of matter is claimed, and Hirschmann et al. discloses the liquid crystal composition comprising the claimed combination of compounds, it is asserted that the liquid crystal composition of Hirschmann et al. inherently possesses the recited dielectric anisotropy, and that the claimed liquid crystal composition lacks novelty, absent object evidence to the contrary.  Assuming arguendo that the liquid crystal composition of Hirschmann et al. does not inherently possess the recited dielectric anisotropy of 1.5 or more, Hirschmann et al. is also relied upon under 35 U.S.C. § 103 because it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the amount of the various component compounds to maximize the performance and dielectric anisotropy .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being obvious over Goetz et al. (U.S. Patent Application Publication No. 2017/0037316). 
Goetz et al. discloses a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae: 
at least one compound inclusive of the compound of the present formula I as generally represented therein by 
    PNG
    media_image13.png
    265
    410
    media_image13.png
    Greyscale
[0158], 

    PNG
    media_image14.png
    166
    422
    media_image14.png
    Greyscale
 ,
at least one compound inclusive of the compound of the present formula STA as generally represented therein by 
    PNG
    media_image15.png
    199
    310
    media_image15.png
    Greyscale
(page 48), 
at least one compound inclusive of the compound of the present formula IX-1 and/or IX-2 as generally respectively represented therein by 
    PNG
    media_image16.png
    216
    382
    media_image16.png
    Greyscale
 and

    PNG
    media_image17.png
    249
    421
    media_image17.png
    Greyscale
 [0152], 
at least one compound inclusive of the compound of the present formulae II and/or III as  represented therein by 
    PNG
    media_image18.png
    152
    393
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    142
    409
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    145
    411
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    155
    407
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    171
    420
    media_image22.png
    Greyscale
 [0065], 
    PNG
    media_image23.png
    170
    416
    media_image23.png
    Greyscale
[0089], and 
    PNG
    media_image24.png
    365
    424
    media_image24.png
    Greyscale
[0094], 
at least one compound inclusive of the compounds of the present formulae IV and V, as represente by 
    PNG
    media_image25.png
    173
    395
    media_image25.png
    Greyscale
[0046],

    PNG
    media_image26.png
    352
    418
    media_image26.png
    Greyscale
[0143].

Example M75 
    PNG
    media_image27.png
    300
    438
    media_image27.png
    Greyscale
 discloses a liquid-crystalline medium having a positive dielectric anisotropy of at least 1.5, characterized by comprising the combination: at least one compound of formula I, as represented therein by B(S)-2O-O4 and B(S)-2O-O5, at least one compound of formula CC-3-V, at least one compound of formula IX-1 as represented therein by PY-3O2. Although 
    PNG
    media_image28.png
    200
    367
    media_image28.png
    Greyscale
, several other examples therein do.
Although Goetz et al. does not expressly illustrate the combination of the stabilizing compound of the present formula STA, since the compounds of the present formula STA in and of themselves are well known in the liquid crystal art, as well as their use thereof a stabilizing compounds, as discussed therein, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them in the inventive liquid crystal medium of Goetz et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with their use thereof.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either 

Response to Arguments
Applicant's arguments filed 4 February 2021, with respect to the rejection of claims 1 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 8 and 11 of the previous office action on the merits, have been fully considered but they are not persuasive. The Merriam-Webster dictionary defines “further” as “in addition”. Applicants’ comments regarding the use of the word “further” indicating that the “requirement following this phrase is in addition to the other required features in the claims” (emphasis added) only supports the Examiner’s position of the narrow range inside a broader range. 

Applicant’s arguments filed 4 February 2021 have been fully considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722